DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to the claims filed 9/1/2021.
Claims 1-20 are currently pending and being examined. 
Information Disclosure Statement
The 5 IDS documents filed on 12/1/2021 have been considered. See the attached PTO 1449 forms. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11:
Claim 11 recites “the distal portion of the distal drive shaft being configured for releasable connection to the loading unit”, however “the loading unit” lacks antecedent basis.
Claims depending from the above claim(s) are rejected as depending from an indefinite claim.
Allowable Subject Matter
Claims 1-10 and 20 are allowed.
Claims 11-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an Examiner’s statement of reasons for allowance for claims 1, 11, and 20: the prior art has been found to disclose related surgical devices comprising adapters with multiple coupled shafts for connecting loading units to handle assemblies (e.g. see Zemlok et al. US 2018/0070941, FIGS. 1 and 13-17); however, the prior art fails to also disclose a shear pin configured to rotationally fix the proximal drive shaft to the distal drive shaft and configured to fracture to permit rotation of the proximal drive shaft independent of rotation of the distal drive shaft when a predetermined torque is applied to the distal drive shaft. While shear pins configured to fracture upon reaching a predetermined torque are known in the prior art (e.g. see FIGS. 25A-25E and [0703] of Sheps et al. US 2015/0272734; FIG. 40 and [0127] of Davison US 2012/0083784), it is Examiner's opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's claimed invention. Upon examination, the art considered as a whole, alone or in combination, neither anticipates nor renders obvious the invention as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARIUSH SEIF/Primary Examiner, Art Unit 3731